United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3435
                                  ___________

United States of America,              *
                                       *
           Plaintiff/Appellee,         *
                                       *
      v.                               *
                                       * Appeal from the United States
$117,920.00 in United States Currency, * District Court for the
                                       * District of Nebraska
           Defendant,                  *
                                       *
Mehrdad Abdali Soosan, also known as *
John Soosan,                           *
                                       *
           Claimant/Appellant.         *
                                 ___________

                             Submitted: June 24, 2005
                                Filed: July 13, 2005
                                 ___________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

MURPHY, Circuit Judge.

      Mehrdad Soosan appeals from a judgment of forfeiture against $117,920.00 in
United States currency found in a search of his vehicle, arguing that he did not
consent to the search and that the government failed to demonstrate a substantial
connection between the money and drug trafficking. We affirm.
       On December 16, 2002, Nebraska State Patrol Trooper Andrew Duis stopped
Soosan for making an improper pass while traveling west on Interstate 80. After
informing Soosan of the reason for the stop, Duis requested his license and vehicle
rental agreement. Soosan mentioned that he was in the state visiting his sister in
Lincoln. The trooper asked Soosan to accompany him to the patrol car, and he
agreed. Soosan told Duis that he had flown from California to the east coast in order
to spend an evening with his brother and then rented the car for the return trip
because of a snow storm in New York. When the trooper commented that Soosan
was traveling more than he personally ever had, Soosan suggested that Duis come
visit his California home the following summer.

       Soosan's offer of hospitality raised the officer's suspicions. After issuing a
warning for the traffic violation and indicating that Soosan could be on his way, the
trooper asked him whether he would be willing to answer a few questions. He
agreed, and Duis asked if he had ever been arrested. Soosan denied having a history
of arrests, which was contrary to information Duis had received from the dispatchers.
Soosan also stated that he did not have guns, drugs, or substantial amounts of
currency in his vehicle. The trooper requested Soosan's permission to search the car,
and he later testified that Soosan had replied with "something to the effect of 'I guess
if you want to.'"

       In the trunk of Soosan's car the officer found four separate bags. One
contained a digital scale. Another held trash compactor bags, ziplock bags, plastic
wrap, and three cans of air freshener. The trooper knew from his training and
experience that all these items are used in packaging marijuana. A third bag smelled
to the officer like raw marijuana; inside it was an empty sack with the same odor.
Hidden beneath clothing in the fourth bag, the trooper found a plastic sack containing
twenty bundles of United States currency totaling $117,920.00. The officer suspected
that the items in the trunk were associated with drug activity and asked that Soosan
accompany him to State Patrol Headquarters. Soosan agreed.

                                          -2-
       At headquarters Soosan spoke with a different patrol officer. He gave him a
more detailed explanation of his travels on the east coast and stated that his mother
had brought the currency from Iran to the United States in 1979 and given it to him
for safekeeping. He added that he was planning to use it to start a business. While
Soosan was being interviewed, another officer conducted a test on the currency. He
gathered some money from his colleagues and exposed the bills to a drug dog who
did not react to them, but the dog did alert to Soosan's currency. The currency was
then seized, and Soosan was given a receipt for it.

       On May 23, 2003 the United States filed a civil forfeiture action under 21
U.S.C. § 881(a)(6), alleging that the money found within Soosan's vehicle was either
proceeds traceable to the exchange of a controlled substance or intended to be used
to facilitate the possession and distribution of a controlled substance. Soosan filed
a claim asserting ownership of the money. Both parties consented to having the
matter tried by a magistrate judge. At trial Soosan testified that he had not consented
to the search of his car and that he had lied about not having currency because he was
afraid that he could be shot and buried in the cornfields. Soosan denied that any of
the materials in his trunk were connected to drug trafficking or smelled like
marijuana.

       The court1 found that Soosan had consented to the search and that the
government had proven a substantial connection between the money and drug
trafficking. Judgment was entered on August 13, 2003, ordering the forfeiture of the
currency. Soosan later moved for a new trial and submitted an affidavit from an
audio analyst who had listened to a recording of the conversation between Duis and
Soosan in the state patrol car. The analyst found it was not possible to determine
exactly what Soosan had said to the trooper in response to his request to search


      1
       The Honorable F. A. Gossett III, United States Magistrate Judge for the
District of Nebraska.

                                         -3-
Soosan's vehicle. The court denied the motion for a new trial, and Soosan appeals.
He seeks reversal of the judgment of forfeiture and a remand to the trial court with
instructions to return the defendant currency to him.

      Soosan argues that the court erred in finding that he consented to the officer's
search of his vehicle. He contends that his alleged response to the request for his
consent ("I guess if you want to") was not sufficiently specific and unequivocal to
authorize a search, citing United States v. Reid, 226 F.3d 1020, 1026 (9th Cir. 2000).
He also notes that his expert's analysis of the audiotape could not conclusively
determine what he had said to the trooper.

       The magistrate judge's finding of consent is reviewed for clear error, and we
find none here. United States v. Jones, 254 F.3d 692, 695 (8th Cir. 2001). Soosan's
reply to the trooper was sufficient to cause a reasonable person to believe he had
consented and was therefore not impermissibly equivocal or unspecific. See id. The
trial court found the trooper's testimony credible and he testified that Soosan had
consented. The court's credibility determinations are entitled to deference, and
Soosan has not pointed to any contradictory evidence other than his own testimony,
which the magistrate judge found to lack credibility. See United States v. Welerford,
356 F.3d 932, 936 (8th Cir. 2004). We conclude that the court did not clearly err in
finding that Soosan consented to the search of his car.

       Soosan also argues that the government failed to establish by a preponderance
of the evidence that the currency was substantially connected to drug trafficking, as
is required for civil forfeiture under 21 U.S.C. § 881(a)(6). See United States v.
$84,615 in United States Currency, 379 F.3d 496, 501 (8th Cir. 2004) (citing 18
U.S.C. § 983). He argues further that there was not probable cause to support the
seizure of the currency. Soosan contends that the amount of money cannot alone
justify forfeiture and that the defendant currency was not packaged in a manner
demonstrating a substantial connection to the drug trade, in contrast to United States

                                         -4-
v. $141,770.00 in United States Currency, 157 F.3d 600, 604 (8th Cir. 1998), where
the forfeited currency was wrapped in drier sheets and multiple plastic bags and had
been found concealed in the ceiling of a van. Soosan argues that no evidence
connected the other contents of his trunk—including the plastic bags, plastic wrap,
cans of air freshener, and digital scale—to either the currency or to drug trafficking
activities. Finally, Soosan contends that the drug dog's alert to the money is of little
probative value since much of the currency in circulation is contaminated by drugs.

        After our de novo review, see $84,615 in United States Currency, 379 F.3d at
501, we conclude the government has demonstrated by a preponderance of evidence
that there was a substantial connection between the defendant currency and drug
trafficking. Soosan was found with a large amount of cash, $117,920.00, and we
have found the possession of lesser amounts of currency to be "strong evidence"
connecting the money to illegal drug activities. Id. ($84,615); United States v.
Thirty-Nine Thousand Eight Hundred Seventy-Three and No/100 Dollars
($39,873.00), 80 F.3d 317, 318 (8th Cir. 1996). There was also evidence of
concealment, and this supports a connection between the money and drug trafficking.
See $84,615 in United States Currency, 379 F.3d at 502 (lies and packaging money
to mask drug odors were evidence of connection to drug trafficking). The money in
Soosan's trunk was bundled in rubber bands, enclosed within a plastic sack, and
hidden beneath clothing in a duffle bag. Soosan lied to the investigating officer about
not having a large amount of currency, and he had materials with him that the officer
knew were used to package drugs and conceal them from detection. The drug dog's
alert to Soosan's currency and the bags smelling of marijuana in his car also support
a connection between the money and drug trafficking. See $84,615 in United States
Currency, 379 F.3d at 502; $141,770.00 in United States Currency, 157 F.3d at 604;
U.S. Currency in the Amount of $150,660.00, 980 F.2d 1200, 1206 (8th Cir. 1992).
Soosan's argument that there was not probable cause to seize the currency is also
without merit.



                                          -5-
Accordingly, we affirm the judgment of the district court.

                ______________________________




                                 -6-